El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante petición al amparo de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, acude ante nos, pro se, el Ledo. Melvin W. Robles Sanabria y solicita la revocación de una resolución del Tribunal Superior, Sala de Utuado, que *743le designó como abogado de oficio del Sr. Ceferino Corraliza en la acción de reclamación de alimentos que en su contra iniciare la Sra. María A. Pérez, su ex esposa.
El licenciado Robles Sanabria se desempeña como abo-gado en el Centro de Servicio Directo de Utuado de Servi-cios Legales de Puerto Rico, Inc. (en adelante el Centro). Sostiene, en síntesis, que su designación da lugar a un in-salvable conflicto de intereses, toda vez que otros abogados del Centro habían representado a ambas partes en la ac-ción de divorcio por mutuo consentimiento en la cual se estipuló la pensión alimentaria cuyo pago ahora reclama la señora Pérez.
Nos corresponde resolver una cuestión novel. De acuerdo con nuestros precedentes en In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778 (1984), e In re Orlando Roura, 119 D.P.R. 1 (1987), el Canon 21 del Código de Ética Profesional de 1970 (4 L.P.R.A. Ap. IX) prohíbe que cual-quiera de los abogados que participaron en la acción de divorcio asuman ahora la representación del señor Corraliza. La interrogante es si la descalificación de estos abogados se extiende al licenciado Robles Sanabria de ma-nera que éste quede igualmente vedado de asumir dicha representación.
La dilucidación de este asunto requiere que abordemos la doctrina de la descalificación imputada recientemente promulgada en P.R. Fuels, Inc. v. Empire Gas Co., Inc., 133 D.P.R. 112 (1993), y que precisemos su relación con la doc-trina sobre la representación sucesiva adversa adoptada en In re Carreras Rovira y Suárez Zayas, supra, en el con-texto específico de un centro de servicio directo de Servicios Legales de Puerto Rico, Inc. (en adelante Servicios Legales de P.R.).
Resolvemos que la previa participación de otros aboga-dos del Centro en la acción de divorcio impide que el licen-*744ciado Robles Sanabria asuma ahora la representación del señor Corraliza. Revocamos.
HH
Allá para 1985 los esposos Ceferino Corraliza Rivera y María A. Pérez Rivera acudieron al Centro de Servicio Di-recto de Utuado de Servicios Legales de P.R. y solicitaron representación para una acción de divorcio por consenti-miento mutuo. El Ledo. Miguel Negrón celebró la entre-vista inicial.
El 9 de diciembre de 1985 otro abogado del Centro, el Ledo. Juan I. Pérez Juarbe, presentó la petición ante el Tribunal Superior, Sala de Utuado, Caso Civil Núm. CS-85-1648, Ex parte, María A. Pérez Rivera y Ceferino Corra-liza Rivera. Ambos cónyuges comparecieron a la vista ante el tribunal asistidos por un tercer abogado del Centro, el Ledo. Antonio A. Plaza. El 28 de febrero de 1986 el tribunal dictó una sentencia en la que decretó lar disolución del ma-trimonio y ordenó al señor Corraliza pagar la suma men-sual estipulada en concepto de pensión alimentaria.
Concluido el trámite de divorcio, la señora Pérez se tras-ladó a Estados Unidos de América. Unos años después, ini-ció una acción de reclamación de alimentos contra el señor Corraliza a través de la Oficina de Alimentos Recíprocos del Tribunal Superior, Sala de Utuado, Caso Civil Núm. CS-89-1454, María A. Pérez v. Ceferino Corraliza Rivera. El tribunal señaló la vista del caso para el 6 de abril de 1990. Comparecieron el Fiscal y el señor Corraliza, este último sin representación legal. Para remediar su estado de indefensión, el tribunal le designó al licenciado Robles Sanabria como abogado de oficio.
Al examinar el expediente que le facilitó el tribunal, el licenciado Robles Sanabria se percató que tanto el señor Corraliza como su ex esposa habían sido representados por abogados del Centro de Servicio Directo de Utuado en la *745acción de divorcio. Procedió a informar al tribunal de su empleo en el mismo Centro y a solicitar su relevo por en-tender que su representación del señor Corraliza daría lu-gar a un insalvable conflicto de intereses.
El tribunal a quo, sin embargo, sostuvo que tanto la actuación como la responsabilidad del licenciado Robles Sanabria eran individuales y que sólo estarían descalifica-dos aquellos abogados del Centro que habían participado en la representación del señor Corraliza y de la señora Pérez. Dado que el licenciado Robles Sanabria no había participado en la acción de divorcio, el tribunal confirmó su designación como abogado de oficio del señor Corraliza.
Inconforme, el 25 de abril de 1990, el licenciado Robles Sanabria, pro se, acudió ante nos mediante petición al am-paro de la Regla 50 de nuestro Reglamento, supra, acom-pañada de una moción en auxilio de jurisdicción, en la cual solicitó la paralización de los procedimientos ante el Tribunal Superior, Sala de Utuado, hasta tanto atendiéramos su petición. Accedimos y ordenamos la paralización solicitada. Robles Sanabria, Ex parte, 126 D.P.R. 382 (1990). Con el beneficio de la comparecencia como amicus curiae de Ser-vicios Legales de P.R., estamos en posición de resolver.
HH HH
“El abogado tiene para con su cliente un deber de lealtad completa.” Canon 21 del Código de Ética Profesional de 1970 (4 L.P.R.A. Ap. IX). Este deber le impone al abogado dos (2) obligaciones principales: (1) la obligación de ejercer un criterio profesional independiente en defensa de los intereses del cliente, y (2) la obligación de no divulgar los secretos y confidencias que el cliente haya compartido en el transcurso de su representación. íd. Esta segunda obligación “continúa aun después de haber cesado las relaciones del abogado y cliente”. In re Guzmán, 80 D.P.R. 713, 723-724 (1958).
*746En atención a estas obligaciones, el Canon 21 del Código de Ética Profesional de 1970, supra, dispone, en la parte pertinente, que:
Un abogado no debe aceptar la representación de un cliente en asuntos que puedan afectar adversamente cualquier interés de otro cliente anterior ni servir como árbitro, especialmente cuando el cliente anterior le ha hecho confidencias que puedan afectar a uno u otro cliente, aún cuando ambos clientes así lo aprueban. Será altamente impropio de un abogado el utilizar las confidencias o secretos de un cliente en perjuicio de éste.!1)
En In re Carreras Rovira y Suárez Zayas, supra, págs. 791-792, interpretamos esta disposición en conformidad con la doctrina del common law norteamericano sobre la representación sucesiva adversa.(2) 4 L.P.R.A. Ap. EX, C. 21; In re Guzmán, supra, págs. 723-726. Esta doctrina dis-pone que un abogado no puede representar a un cliente en un asunto que esté sustancialmente relacionado con otro asunto en el cual haya representado a un cliente anterior, siempre que la representación del segundo resulte adversa al primero.
El objetivo principal de esta doctrina es garantizar al cliente anterior que las confidencias y los secretos que compartió con su abogado en el transcurso de la pri-*747mera representación no serán utilizados en su contra en representaciones posteriores. In re Carreras Rovira y Suárez Zayas, supra, pág. 790.(3) En ausencia de esta garantía, el riesgo del uso adverso de la información compartida po-dría socavar la confianza del cliente en su abogado e impe-dir que haga la divulgación necesaria para una represen-tación adecuada de sus intereses. Véanse: C.W. Wolfram, Modern Legal Ethics, Minnesota, Ed. West Publishing Co., 1986, Sec. 7.4, págs. 358 y ss.; Developments in the Law: Conflicts of Interest in the Legal Profession, 94 (Núm. 6) Harv. L. Rev. 1244, 1316 (1981). La doctrina es, por lo tanto, una de las formas de cimentar la relación de abo-gado y cliente que, según el Código de Ética Profesional, “debe fundamentarse en la absoluta confianza”. Criterio General sobre los Deberes del Abogado para con sus Clien-tes, Código de Ética Profesional de 1970 (4 L.P.R.A. Ap. IX).
En In re Orlando Roura, supra, aplicamos esta doctrina al caso específico de un abogado quien, luego de subscribir la petición en una acción de divorcio por consentimiento mutuo, asumió la representación de uno de los ex cónyuges en un incidente posterior al divorcio. Concluimos que
... bajo el Canon 21 de Ética Profesional existe una insalvable incompatibilidad en que un abogado, que ha representado a ambas partes en un pleito de divorcio por consentimiento mu-tuo, intervenga y participe en esa condición en cualquier litigio posterior relacionado, directa o indirectamente, con las cuestio-nes objeto de dicho divorcio por consentimiento. In re Orlando Roura, supra, pág. 6.(4)
*748En el presente caso, por lo menos tres (3) abogados del Centro de Servicio Directo de Utuado asistieron al señor Corraliza y a la señora Pérez en la acción de divorcio por consentimiento mutuo. De acuerdo con la doctrina adop-tada en In re Carreras Rovira y Suárez Zayas, supra, y su interpretación en In re Orlando Roura, supra, el Canon 21 del Código de Etica Profesional, supra, prohíbe a cual-quiera de esos abogados representar a uno de los dos (2) ex cónyuges en una acción contra el otro relacionada con los asuntos objeto del divorcio.
Como hemos señalado, la cuestión ante nos es si esta descalificación también se debe o no imputar a otro abo-gado del Centro que no participó en la representación anterior y que es ahora designado por el tribunal a quo como abogado de oficio de uno (1) de los ex cónyuges en la acción de reclamación de alimentos que en su contra inició el otro.
La doctrina sobre la representación sucesiva adversa se refiere a la descalificación del abogado individual que, luego de representar a un cliente, intenta representar a otro con intereses adversos. G.C. Hazard, Jr. y W.W. Hodes, The Law of Lawyering: A Handbook on the Model Rules of Professional Conduct, 2da ed., Prentice Hall Law & Business, 1992, Vol. 1, Sec. 1.9:112, págs. 304-304.1. No versa directamente sobre la posible descalificación de aquellos que, a pesar de trabajar en el mismo bufete o grupo de abogados, no participaron en la representación anterior. Id. Es por esta razón que debemos trazár, en el contexto específico de este caso, la relación de dicha doctrina con la doctrina de la descalificación imputada recientemente promulgada en P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra.
*749I — i h-i H-í
El Preámbulo al Código de Ética Profesional de 1970 dispone que “[ejstará vedado al abogado violar los presentes cánones aun por medios indirectos o mediante el empleo de terceros”. 4 L.P.R.A. Ap. IX; Código de ética que regirá la conducta de los miembros de la profesión legal de Puerto Rico de 1970, 99 D.P.R. 999, 1003 (1970), Apéndice. Entre otras cosas, esta prohibición impide que abogados personalmente descalificados por razón de una regla de conducta profesional la burlen por medio de otros letrados que no se encuentran igualmente descalificados. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra.
Dudosa sería la eficacia del Código de Ética Profesional si se pudieran evadir sus disposiciones mediante el uso de otros abogados. Cabría cuestionar, por ejemplo, la protec-ción que ofrece la doctrina sobre la representación sucesiva adversa si el letrado descalificado pudiese evitar el con-flicto con sólo referir el asunto posterior a otro miembro de su bufete que no se encuentra personalmente descalificado.
En P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, promulgamos la doctrina de la descalificación imputada precisamente para atender este riesgo en bufetes o grupos de abogados. Esta doctrina autoriza, en ciertas circunstancias, la descalificación de todo un bufete o grupo de abogados si uno o más de sus integrantes está personalmente descalificado a raíz de un conflicto de intereses. La descalificación personal se denomina “descalificación primaria” y la de los demás miembros del bufete o agrupación “descalificación secundaria”. Wolfram, op. cit., Sec. 7.6.2, pág. 393.
El objetivo principal de esta doctrina es proteger al cliente que acude a un bufete o grupo de abogados contra violaciones vicarias de las reglas sobre conflictos de intereses. 4 L.P.R.A. Ap. IX, C. 21; 8 (Núm. 4) ABA/BNA *750Lawyer’s Manual on Professional Conduct 51 (1992); Hazard y Hodes, op. cit., Sec. 1.10:103, págs. 320-322. Esta protección pretende asegurar al cliente la completa lealtad de sus abogados y la de aquellos con quienes estén afiliados.
Por un lado, promueve el ejercicio de un criterio profe-sional independiente mediante la descalificación del bufete o agrupación de aquellas representaciones que alguno de sus miembros no pueda aceptar. Véase Current Developments: Survey of Developments in Legal Ethics, 5 (Núm. 1) Geo. J. Legal Ethics 35, 87-89 (1991). Por otro, protege al cliente contra el uso adverso de sus confidencias y secretos por aquellos abogados del bufete o agrupación que no par-ticiparon directamente en su representación. Íd.
La doctrina comparte, por lo tanto, una unidad de propósito con la doctrina sobre la representación sucesiva adversa, a saber, cimentar la confianza del cliente en sus abogados y así promover el buen funcionamiento del sistema adversativo de administración de justicia.
Los postulados de la doctrina de la descalificación impu-tada, sin embargo, no pueden ser igualmente reducidos a una sola regla. La descalificación del bufete o agrupación es una descalificación secundaria. Entiéndase que res-ponde al conflicto particular que propicia la descalificación primaria de alguno de los abogados. La descalificación se-cundaria, por lo tanto, tiene que ajustarse a la variedad de conflictos que puedan surgir en cada caso particular. Un conflicto por representación concurrente, por ejemplo, no presenta los mismos riesgos que un conflicto por represen-tación sucesiva. In re Carreras Rovira y Suárez Zayas, supra, págs. 786-793.(5)
*751Por otro lado, cada conflicto puede implicar otras consi-deraciones no necesariamente relacionadas con el conflicto en sí, pero que deben ser atendidas al momento de configurar la regla aplicable al caso particular. En P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, por ejemplo, señalamos que la doctrina no debe menospreciar el efecto adverso de la descalificación sobre la parte que pierde su abogado. También indicamos que debe atender el posible efecto res-trictivo que pudiera tener sobre la movilidad de los aboga-dos en el mercado de empleos. Íd.
Esta variedad de consideraciones, al igual que la variedad de posibles conflictos, hace difícil la elaboración de una norma precisa de descalificación imputada. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra. El eje de la descalificación siempre es el mismo, a saber, la imputación a todos los abogados del bufete o agrupación de la causal que propicia la descalificación primaria de alguno de ellos. El cáracter particular de esta imputación, sin embargo, puede variar de acuerdo con la clase de conflicto que presente el caso y a las otras consideraciones que sea menester atender.
Al igual que P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, el caso ante nos presenta un posible conflicto por representación sucesiva adversa. La preocupación principal en este tipo de caso es la protección del cliente contra el uso adverso de sus secretos y confidencias. In re Carreras Rovira y Suárez Zayas, supra, pág. 790. La causal de descalificación primaria es precisamente el conocimiento de tales confidencias por parte de uno o más de los abogados del bufete o agrupación. El cliente, por lo tanto, necesita una garantía de que éstas no serán utilizadas en su contra por aquellos abogados que no participaron en el *752asunto anterior. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra.
En atención a esta necesidad, la doctrina autoriza la imputación de la causal de descalificación primaria a todos los abogados del bufete o agrupación. Según indicamos en P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, esta imputación asume el carácter particular de una presunción de confidencias compartidas.(6) Según el caso, esta presunción puede convertir al bufete o grupo de abogados en un solo abogado, de manera que quedaría descalificado de aquella representación que alguno de sus integrantes esté vedado de aceptar por razón de la doctrina sobre representación sucesiva adversa.
La presunción de confidencias compartidas responde, en primer lugar, a supuestos de sentido común sobre la ma-nera en que trabajan los bufetes o grupos de abogados y sobre los motivos que llevan a los abogados a aunar esfuer-zos y, en segundo lugar, a la necesidad de evitar el riesgo de una divulgación deliberada o accidental de las confidencias o secretos del cliente. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra; Wolfram, op. cit., Sec. 7.6.2, págs. 391-396; Developments in the Law: Conflicts of Interest in the Legal Profession, supra, págs. 1360-1370.
Es por estas razones que la presunción sólo aplica en aquellas afiliaciones o grupos de abogados caracterizadas por el libre flujo y fácil acceso a información o por incenti-vos considerables para que los abogados compartan infor-mación entre sí. Véanse: Hazard y Hodes, op. cit., Sec. 1.10:202, págs. 325-326.2; Annotated Model Rules of Professional Conduct, 2da ed., Center for Professional Respon*753sibility, American Bar Association, 1992, R. 1.10, págs. 173-174 y 180-183. De lo contrario, no habría una base fáctica que justifique su aplicación.
La presunción, a su vez, puede asumir distintas modalidades de acuerdo con el caso particular en el cual surja la representación sucesiva adversa y con las consideraciones adicionales que sea necesario atender. La causal de descalificación primaria puede ser imputada (1) de un abogado a otro, (2) de un abogado a su bufete, (3) de un bufete a uno de sus abogados y (4) de un bufete a otro. Wolfram, op. cit., Sec. 7.6 .2, pág. 393; Current Developments: Survey of Developments in Legal Ethics, supra, pág. 87. Cada uno de estos cuatro supuestos puede requerir modalidades distintas de la presunción de confidencias compartidas.
La presunción en sus distintas modalidades no necesariamente conlleva la descalificación secundaria de todos los abogados del bufete o agrupación. De acuerdo con la modalidad en cuestión, ésta puede o no ser refutada por la parte que opone la descalificación. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra; Annotated Model Rules Of Professional Conduct, supra, Rule 1.10, págs. 184-186; Wolfram, op. cit., Sec. 7.6.3, págs. 398-401. La oportunidad de refutar se concede en aquellos casos en los cuales, ante el riesgo particular, es razonable pensar que una parte pueda demostrar, como cuestión de hecho, que no hay una razón de peso que justifique la descalificación. Véase Wolfram, op. cit., Sec. 7.6.3, pág. 398.
De no ser refutable, la presunción convierte al bufete o agrupación en un solo abogado para fines de la doctrina sobre representación sucesiva adversa. De ser refutable, tal conversión ocurre solamente en ausencia de prueba su-ficiente para lógrar la refutación.
En P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, señalamos tres (3) modalidades diferentes de esta *754presunción. En el contexto de coabogados (co-counsels) que representan al mismo cliente en un mismo asunto, estable-cimos la presunción de que los coabogados comparten in-formación confidencial pertinente a dicha representación. Id. Además, en el contexto de un abogado que cambia de bufete, establecimos: (1) que el abogado tuvo acceso a in-formación confidencial en el bufete anterior y (2) que com-partirá dicha información con los abogados del nuevo bufete. Íd.
Resolvimos que la modalidad aplicable en el caso de coabogados es refutable por entender que, en ciertos casos particulares, la naturaleza de la relación entre ellos puede ser tal que no compartan entre sí la información confidencial del cliente común. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra. Véase, además, Wolfram, op. cit., Sec. 7.6.3, págs. 396-397. Por otro lado, nos abstuvimos de determi-nar si las otras dos (2) modalidades allí establecidas eran o no rebatibles ya que tal determinación no era necesaria para resolver las controversias entonces ante nos.
En resumen, en casos de representación sucesiva adversa, una vez dada la descalificación primaria de un abogado, la descalificación secundaria de los abogados con los cuales está afiliado dependerá, en primer lugar, de si tal afiliación constituye un bufete o agrupación sujeto a la presunción de confidencias compartidas, y en segundo lugar, de si la modalidad de dicha presunción operante en el caso es o no refutable. De no ser refutable, procede la descalificación secundaria de todo el bufete o agrupación; de ser refutable, se presume la descalificación, pero corresponde a la parte que se opone a la misma presentar la prueba necesaria para la refutación.
rv
A. Conforme a estos criterios, nos corresponde ahora determinar si el Centro de Servicio Directo de Utuado *755constituye un bufete o grupo de abogados sujeto a la pre-sunción de confidencias compartidas.
Sobre este particular, consideramos apropiado referir-nos al comentario oficial a la Regla 1.10 de las Reglas Mo-delo de Conducta Profesional de la Asociación Americana de Abogados (en adelante A.B.A.), regla que trata sobre la descalificación imputada de bufetes. Explica dicho comen-tario que el término firm
... [I]ncluye abogados en un bufete privado y abogados em-pleados en el departamento legal de una corporación u otra organización, o en una organización de servicios legales.1 Por ejemplo, dos letrados que comparten oficina y que ocasional-mente se asisten o consultan entre sí, de ordinario, no serían considerados como un bufete. Sin embargo, si ellos se presen-tan al público de una manera que sugiera que constituyen un bufete o se comportan como uno, deberían ser considerados como un bufete para fines de las Reglas. (Traducción nuestra.) Annotated Model Rules of Professional Conduct, supra, Regla 1.10, pág. 173.
Conscientes de la variedad de afiliaciones de abogados que pueden estar sujetas a la doctrina de descalificación imputada, hemos optado por los términos “bufete” y “grupo de abogados” o “agrupación” precisamente para reflejar esta variedad.
La determinación de si el Centro constituye un bufete o agrupación para fines de la doctrina, requiere un análisis funcional de sus operaciones en atención al objetivo principal de proteger las confidencias del cliente afectado, en este caso la señora Pérez. Véase Hazard y Hodes, op. cit., See. 1.10:202, pág. 325-326.2; Wolfram, op. cit., See. 7.6, págs. 396-397. Los factores pertinentes que debemos con-siderar son, entre otros, la presencia de una empresa co-mún, el flujo y la facilidad de acceso a la información, la división de responsabilidades, la colaboración entre aboga-dos y la estructura de gerencia o supervisión.
De acuerdo con el alegato de Servicios Legales de P.R., el Centro es una de las treinta y dos (32) oficinas que la *756corporación mantiene a través de toda la isla para atender su clientela.
La estructura básica de un Centro de Servicio consta de un(a) abogado(a)-director(a), un(a) abogado(a)-sudirector(a), un(a) se-cretario(a) ejecutivo(a), algunos(as) abogados(as), paralegales, o auxiliares de Educación Comunal; algunos cuentan con tra-bajadores(as) sociales, auxiliares de servicios legales, personal de oficina y secretarial, y conserje. La cantidad de personal y la composición varía de centro en centro y depende de la cantidad de clientela potencial a la cual el centro debe prestar servicios. Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., pág. 8.
Cada centro sigue un procedimiento uniforme para la tramitación de los casos. Alegato de la Interventora Servi-cios Legales de Puerto Rico, pág. 9. Por lo general, todo cliente prospectivo es sometido a una entrevista inicial.(7) Los abogados luego se reúnen para discutir el asunto y considerar las distintas opciones disponibles al solicitante. Íd. De decidir que se acepta el caso, el mismo se le asigna a un abogado particular y se le notifica al cliente que su so-licitud ha sido acogida. Íd.
Aceptado el caso, el abogado a cargo discute las alterna-tivas con el cliente y con los restantes abogados del Centro. Esta práctica es común. Señala Servicios Legales de P.R. que:
Los abogados de una misma oficina colaboran estrechamente unos con los otros, de manera que todos ellos, así como el director de cada oficina, logran familiarizarse con la información recibida relativa a los varios casos, lo cual permite darle a los clientes un servicio más eficaz, en caso de que alguno de los abogados tenga que ausentarse en alguna ocasión. Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., pág. 4.
*757El manejo de la acción de divorcio del señor Corraliza y la señora Pérez es prueba suficiente de esta colaboración en el Centro. De un número aproximado de seis (6) aboga-dos, por lo menos tres (3) participaron directamente en dicha representación. Uno (1) celebró la entrevista inicial, otro suscribió la petición y un tercero compareció a la vista ante el tribunal. Todos ellos tuvieron oportunidad de com-partir información confidencial de ambos clientes.
Este alto grado de colaboración demuestra que el Cen-tro lleva a cabo una empresa común caracterizada por un libre flujo y fácil ácceso a información de clientes. Si bien cada asunto es asignado a un abogado, los demás también participan, ya sea en discusiones o en sustitución del abo-gado encargado. En este sistema operacional los clientes son propiamente clientes del Centro, no de los abogados particulares.
Ante esta práctica, nos parece forzosa la conclusión de que el Centro constituye un bufete sujeto a la presunción de confidencias compartidas.(8) La representación del señor Corraliza por algún otro abogado del Centro presenta un riesgo a la señora Pérez de que la información divulgada para fines de la acción de divorcio sea ahora utilizada en su contra. Es precisamente este riesgo el que requiere la in-tervención de la doctrina de la descalificación imputada.
B. Nos corresponde ahora precisar la modalidad de la presunción aplicable a este caso y determinar si es o no refutable.
Debido a la presenciá en el Centro de abogados que par-ticiparon en la acción de divorcio y dado su funciona-miento, entendemos que la presunción asume la modalidad siguiente: que estos abogados compartirán, deliberada o *758accidentalmente, información confidencial del cliente afec-tado, en este caso, la señora Pérez. A nuestro juicio, esta modalidad no permite refutación. Nos explicamos.
Cuando unos abogados están afiliados en un bufete y alguno de ellos está sujeto a descalificación primaria por conocer confidencias de un cliente anterior, siempre existe un riesgo considerable de que tales confidencias sean accidental o deliberadamente compartidas. Developments in the Law: Conflicts of Interest in the Legal Profession, supra, págs. 1360-1363. Este riesgo se extendería a lo largo del asunto posterior, por lo que el cliente afectado quedaría expuesto sin una protección adecuada. Es necesario, por lo tanto, proveerle una garantía de que sus confidencias no serán utilizadas en perjuicio suyo. Hazard y Hodes, op. cit., See. 1.10:201, págs. 324-325.
Una presunción irrefutable de confidencias compartidas entre el abogado descalificado y los demás integrantes del bufete es precisamente una forma de ofrecer esta garantía. Developments in the Law: Conflicts of Interest in the Legal Profession, supra, págs. 1361-1362. Esta es la medida cautelar más completa que la doctrina de la descalificación imputada le puede reconocer al cliente afectado. En consecuencia, todos los integrantes del bufete quedan vicariamente vedados de aceptar aquel asunto en que alguno de ellos esté sujeto a descalificación primaria. La protección del cliente anterior toma prioridad sobre cualquier otro interés en competencia.
En las Reglas Modelo de Conducta Profesional, la A.B.A. optó precisamente por extender este alto grado de protección. Annotated Model Rules of Professional Conduct, supra, Regla 1.10(a), pág. 173. Dispone la Regla Mo-delo 1.10(a) que:
Mientras abogados estén asociados en un bufete, ninguno de ellos podrá representar a un cliente cuando alguno de ellos practicando por su cuenta estaría impedido de hacerlo por ra-*759zón de las Reglas 1.7 [regla sobre representación sucesiva adversa], 1.8(c), 1.9 o 2.2. (Traducción nuestra.)(9)
El predecesor de las Reglas Modelo, el Código de Res-ponsabilidad Profesional, contenía una disposición similar. La Regla Disciplinaria DR-105(D) disponía que:
Si un abogado debe declinar o retirarse de una representación por razón de una Regla Disciplinaria, ningún socio, asociado, o cualquier abogado afiliado con él o con su bufete, puede aceptar o continuar tal representación. (Traducción nuestra.) Annotated Code of Professional Responsibility, Chicago, American Bar Foundation, 1979, DR-105(D), pág. 246.
Por su parte, los proponentes de la defensa de la “mu-ralla china” entienden que esta misma protección se podría obtener sin necesidad de acudir a presunciones irrefutables. Véanse: Nota, The Chinese Wall Defense to Law — Firm Disqualification, 128 (Núm. 3) U. Pa. L. Rev. 677 (1980); Nota, ABA Formal Opinion 88-356: New Justification for Increased Use of Screening Devices to Avert Attorney Disqualification, 65 (Núm. 5) N.Y.U. L. Rev. 1231 (1990). Sostienen que unos mecanismos para controlar el flujo de información dentro del bufete pueden ser suficien-tes para proteger las confidencias del cliente anterior. P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra.(10) Prueba de la colocación oportuna y del buen funcionamiento de estos *760mecanismos debería ser suficiente para refutar la presun-ción de confidencias compartidas. Íd.
Ni las Reglas Modelo de Conducta Profesional ni el Código de Responsabilidad Profesional de la A.B.A. han reconocido el uso de la muralla china en casos que no involucren abogados que van del Gobierno a la práctica privada. Annotated Model Rules of Professional Conduct, supra; Hazard y Hodes, op. cit., Regla 1.11, Sec. 1.11:100 y ss., págs. 345 y ss. En P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, rechazamos la defensa por entender que la reciente entrada a un bufete privado de un abogado con confidencias de un cliente anterior con intereses adversos a los de un cliente del nuevo bufete en un pleito aún vigente, así como las pequeñas dimensiones de dicho bufete, hacían prácticamente imposible la implantación de una barrera de aislamiento que brindara una protección efectiva al cliente anterior.
En el caso particular ahora ante nos, rechazamos igualmente la posibilidad de edificar una muralla dentro del Centro que brinde una protección adecuada a la señora Pérez. El Centro tiene un número aproximado de seis (6) abogados. Todos discuten abiertamente sus asuntos, tienen fácil acceso a los expedientes, intercambian la-bores y se sustituyen cuando la necesidad o la conveniencia así lo requieren. Ante esta dinámica, es difícil contemplar medidas que reducirían adecuadamente el riesgo de divulgación indebida y que ofrezcan una garantía sólida al cliente afectado. En el quehacer diario del Centro no es fácil distinguir quiénes saben qué sobre quién.
Entendemos, por lo tanto, que una presunción irrefutable de confidencias compartidas es la mejor protección al cliente ante un riesgo que es alto y difícil de reducir me-diante otras medidas preventivas. El Centro opera como un solo abogado y sería contrario al Canon 21 del Código de Etica Profesional, supra, permitir que alguno de sus integrantes represente al señor Corraliza luego de que *761otros lo habían representado junto a su ex esposa en la acción de divorcio. Procede la descalificación secundaria del licenciado Robles Sanabria.
y
Servicios Legales de P.R. nos invita a ir más allá y resolver que sus treinta y dos (32) oficinas constituyen un solo bufete, por lo que todos sus abogados deberían estar sujetos a la doctrina de la descalificación imputada y veda-dos de asumir la representación del señor Corraliza. Declinamos la invitación.(11)
La descalificación del licenciado Robles Sanabria res-ponde a su localización en el Centro, no a su empleo por Servicios Legales de P.R. Solamente hemos determinado que dicho Centro constituye un bufete o grupo de abogados para fines de la doctrina de la descalificación imputada en un caso de representación sucesiva adversa.
Si todas o algunas de las oficinas de Servicios Legales de P.R. serán consideradas como un bufete o grupo de abogados dependerá de un análisis funcional de la relación entre ellas, en atención al posible conflicto de intereses que presente el caso particular.
Ante esta misma problemática, el Comentario a la Re-gla Modelo 1.10 de Conducta Profesional de la A.B.A. ex-pone que:
Abogados empleados en la misma unidad de una organización de servicios legales constituyen un bufete [para fines de la *762Regla], pero no necesariamente aquellos empleados en unida-des separadas. Como en el caso de los abogados independientes, si los abogados serán tratados como afiliados los unos con los otros puede depender de la regla particular que esté envuelta y de los hechos específicos de la situación. (Traducción nuestra.) Annotated Model Rules of Professional Conduct, supra, Regla 1.10, pág. 174.
Por lo menos un tribunal estatal ha rehusado aplicar la presunción de confidencias compartidas a una organiza-ción de servicios legales en ausencia de prueba de que la información fluyera libremente entre sus abogados. People v. Wilkins, 320 N.Y.S.2d 8 (1971). Otro tribunal ha indicado que "no es una conclusión inevitable” que abogados de una organización de tal naturaleza no puedan representar a ambas partes de un caso. Flores v. Flores, 598 P.2d 893, 896-897 (Alaska 1979). En particular, señaló que:
Pueden desarrollarse reglamentaciones sobre tales asuntos como la preparación de expedientes, el acceso a los mismos, la supervisión y la separación física de oficinas que serían sufi-cientes para asegurar que dos abogados empleados por A.L.S.C. [Alaska Legal Services Corporation] puedan representar a par-tes contrarias en un pleito, cada uno con lealtad indivisible a su cliente y completamente capaz de ejercer un criterio profesional independiente .... (Traducción nuestra.)
El presente caso no plantea la posible descalificación de un abogado que se desempeñe en otro centro de servicio directo de Servicios Legales de P.R. Nos abstenemos, por lo tanto, de resolver si todos o algunos centros constituyen un bufete o grupo de abogados o si, de constituirlo, estarían sujetos a modalidades refutables o irrefutables de la pre-sunción de confidencias compartidas.(12) Tales determina-ciones dependerán de los hechos específicos del caso particular.
*763Nos limitamos a descalificar al licenciado Robles Sanabria como integrante del Centro de Servicio Directo de Utuado. Reconocemos el efecto adverso de esta descalificación sobre el señor Corraliza, pero no podemos perder de vista el riesgo que la participación del licenciado Robles Sanabria presentaría para la señora Pérez.
I-H >
El señor Corraliza, por otro lado, no queda desprovisto de representación legal. El mejor curso de acción es referir el asunto a un abogado que no se desempeñe en los centros de Servicios Legales de P.R., para así evitar toda posibili-dad de conflicto por razón de la previa participación del Centro. El tribunal a quo tiene varias alternativas ante sí.
Puede, por ejemplo, designar a otro abogado de oficio o referir el caso al Programa Pro-Bono del Colegio de Aboga-dos de Puerto Rico, o al Programa de Práctica Compensada de Servicios Legales de P.R.
Pro-Bono, Inc. es una corporación sin fines de lucro que se dedica a ofrecer servicios legales a personas indigentes en las áreas de derecho de familia y de vivienda, y en asun-tos de menores, consumidores y envejecientes. Descripción del Programa Pro-Bono, Inc., pág. 1 (en archivo en la Biblioteca del Tribunal Supremo de Puerto Rico). El pro-grama cuenta con un número aproximado de mil ochocien-tos (1,800) abogados voluntarios que, a través de seis (6) centros regionales, prestan servicios a las doce (12) regio-nes judiciales. Íd., págs 2-3.(13) Estos abogados no reciben compensación alguna por sus labores. Íd.(14)
*764Práctica Compensada es un programa mediante el cual Servicios Legales de P.R. refiere clientes cualificados a abo-gados en la práctica privada a cambio de honorarios reducidos. Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., pág. 10. Cuenta con un número aproxi-mado de cuatrocientos (400) abogados que trabajan a tra-vés de unos paneles de servicios legales alternos adscritos a varios de los centros de servicio directo. Descripción del Programa de Práctica Compensada (en archivo en la Biblioteca del Tribunal Supremo).(15) Este programa se presta para servir al cliente que, como el señor Corraliza, no puede recibir ayuda en un centro particular por razón de una previa representación. (16)
Los abogados en los paneles de servicios legales alternos no se desempeñan en los centros de servicio directo, sino desde sus propias oficinas.(17) No tienen libre acceso a la información y a los materiales del centro que les refirió el caso. Todo acceso tiene que ser previamente coordinado y aprobado con el Director del centro particular. Procedi-*765miento para el Establecimiento del Sistema del Panel de Referimiento de Casos a Abogados en la Práctica Privada desde los Centros de Servicio (en archivo en la Biblioteca del Tribunal Supremo).(18) Por lo tanto, como regla general, estos abogados no estarían sujetos a la descalificación im-putada debido a una representación previa atendida por algún centro de servicio directo.
De lo anterior se desprende que el tribunal a quo tenía otras alternativas de conseguir asistencia legal gratuita para el señor Corraliza que no fueron adecuadamente consideradas.(19) En estas circunstancias, procede revocar la resolución recurrida y devolver el caso al foro de instan-cia para que, a la mayor brevedad posible, designe otro abogado que represente al señor Corraliza en el litigio que origina este recurso. (20)

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García emitió una opi-nión de conformidad. El Juez Asociado Señor Rebollo Ló-*766pez y el Juez Asociado Señor Fuster Berlingeri emitieron sendas opiniones disidentes.

(1) El Canon 6 del Código de Ética Profesional de 1935 disponía, en la parte pertinente, que “[l]a obligación de representar al cliente con toda fidelidad y no divulgar sus secretos o confidencias prohíbe también que se acepten igualas o em-pleos de otros en asuntos que afecten adversamente cualquier interés del cliente con relación al cual se hayan hecho confidencias”. Pueblo v. Rodríguez, 48 D.P.R. 8, 10 (1935). Esta disposición correspondía al Canon 6 de los Cánones de Ética Profesional adoptados por la American Bar Association el 27 de agosto de 1908. Dispone dicho canon, en la parte pertinente: “The obligation to represent the client with undivided fidelity and not to divulge his secrets or confidences forbids also the subsequent acceptance of retainers or employment from others in matters adversely affecting any interest of the client with respect to which confidence has been reposed.”


(2) El Tribunal de Distrito de Estados Unidos para el Distrito Sur de Nueva York promulgó esta doctrina por primera vez en T.C. & Theatre Corp. v. Warner Bros. Pictures, 113 F. Supp. 265 (S.D. N.Y. 1953). Para desarrollos recientes de la misma en las jurisdicciones estatales y en la jurisdicción federal de Estados Unidos de América, refiérase a Current Developments: Annual Survey of Developments in Legal Ethics, Subsequent Adverse Representation, 5 Geo. J. Legal Ethics 35, 79-85 (1991); 2 Geo. J. Legal Ethics 57, 119-128 (1988).


(3) “j¡¡n esencia existe una presunción irrefutable de que información confiden-cial será utilizada por el abogado que representó anteriormente a un cliente y ahora asume una posición contraria a sus intereses.” In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 792 (1984).


(4) Señalamos, además, que “[e]n su mínima expresión, la naturaleza de las conversaciones y confidencias de los cónyuges que presupone este trámite [el divorcio por consentimiento mutuo] —de surgir después cualesquiera controversias adiciona-les entre ambos, independientemente de que se haya culminado o no el divorcio— *748obliga a que ese abogado se abstenga de representar a cualesquiera de ellos”. In re Orlando Roura, 119 D.P.R. 1, 6 (1987).


(5) Un conflicto por representación concurrente surge cuando un abogado in-tenta representar simultáneamente a clientes con intereses incompatibles entre sí. In re Carreras Rovira y Suárez Zayas, supra, págs. 788-789. El conflicto por repre-sentación sucesiva ocurre cuando el abogado intenta representar a un cliente en un asunto que puede afectar adversamente los-intereses de otro cliente anterior. Íd., pág. 790; In re Concepción Suárez, 111 D.P.R. 486, 491 (1981). Ambos conflictos *751presentan un riesgo de uso indebido de confidencias, pero el conflicto por represen-tación concurrente presenta el riesgo adicional de la falta de un criterio profesional independiente. In re Carreras Rovira y Suárez Zayas, supra, págs. 788-793.


(6) Para ilustrar las distintas formas que puede asumir la imputación, conside-remos el conflicto por interés económico adverso. En este supuesto, la causal de descalificación primaria no es el conocimiento de confidencias, sino un interés econó-mico contrario al del cliente. El riesgo no es la divulgación indebida de información, sino la división de la lealtad del abogado que puede resultar de tal interés económico. La imputación de la causal de descalificación, por lo tanto, no asumiría la forma de una presunción de confidencias compartidas.


(7) Señala el licenciado Robles Sanabria en su petición que:
“La información obtenida en la entrevista de los clientes es compartida por los demás miembros de la Oficina. Antes de ser aceptado el caso, es éste discutido en reunión de todos los abogados de la oficina para ver la acción a tomar y una vez hecho ésto, es asignado a uno en particular para trámite.” Petición al amparo de la Regla 50 del Reglamento del Tribunal Supremo, pág. 3.


(8) Varios tribunales estatales que han considerado la descalificación imputada de abogados en oficinas que prestan servicios legales a indigentes han llegado a conclusiones similares. Véanse: Borden v. Borden, 277 A.2d 89 (1971); Commonwealth v. Bracey, 307 A.2d 320 (1973); Allen v. District Court in and for Teenth Jud. Disi., 519 P.2d 351, 353 (Col. 1974); Turner v. State, 340 So. 2d 132 (1976); Roberts v. State, 345 So. 2d 837 (1977); Flores v. Flores, 598 P.2d 893 (Alaska 1979).


(9) A diferencia del Canon 21 del Código de Ética Profesional de 1970 (4 L.P.R.A. Ap. IX), la Regla Modelo 1.7(a) de Conducta Profesional de la A.B.A. permite que un abogado represente a un cliente con intereses adversos a los de un cliente anterior si, luego de ser debidamente consultados, tanto el uno como el otro consiente a la representación. Annotated Model Rules of Professional Conduct, 2da ed., Center for Professional Responsibility, American Bar Association, 1992, Regia 1.7(a), pág. 105. El Canon 21 del Código de Ética Profesional, supra, prohíbe la representación suce-siva adversa aun cuando ambos clientes consientan a ella. In re Carreras Rovira y Suárez Zayas, supra, pág. 793.


(10) Según indicamos en P.R. Fuels, Inc. v. Empire Gas Co., Inc., supra, las medidas siguientes pueden contribuir a la edificación de una muralla china: (1) res-tricción de acceso a expedientes pertinentes; (2) control del flujo de documentos; (3) prohibición de discusiones del asunto con el(los) abogado(s) descalificado(s); (4) sepa-ración física de estos abogados, y (5) entrenamiento de los integrantes del bufete sobre el fimcionamiento de la muralla.


(11) Sostiene Servicios Legales de P.R. qué:
“El personal de Supervisión en [la] Oficina Central y en [el Centro de] Apoyo tiene acceso libre a todos los expedientes de casos en los 32 centros de SL [Servicios Legales de P.R.]. De igual forma, los centros comparten y discuten entre sí situacio-nes relacionadas a los casos que llevan y, en ocasiones, los centros entre sí y con el Centro de Apoyo, co-litigan casos. La información sobre los casos atendiéndose fluye entre los 32 centros en reuniones periódicas sobre litigación, entre otras. SL opera como un bufete, en el mejor sentido del concepto de oficina integrada.” Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., pág. 9.


(12) Igualmente, no emitimos juicio alguno sobre la posibilidad de que, ante otros hechos, una muralla china, ya sea dentro de un solo centro o entre varios centros, pueda ofrecer protección suficiente a los clientes afectados.


(13) El Programa Pro-Bono, Inc. tiene oficinas regionales en los municipios si-guientes: Arecibo, Caguas, Humacao, Mayagüez, Ponce y San Juan. Descripción del Program Pro-Bono, Inc., supra, págs. 2-3.


(14) La mayoría de los fondos operacionales del Programa Pro-Bono provienen de una subvención anual otorgada por Servicios Legales de P.R. Descripción del Programa Pro-Bono, Inc., supra, pág. 4; Alegato de la interventora Servicios Legales de Puerto Rico, Inc., pág. 11. El programa opera de la forma siguiente:
*764“Las solicitudes de servicio se reciben en las oficinas regionales de Pro-Bono. Los solicitantes se entrevistan con los abogados administradores de oficina y se de-termina la eligibilidad del cliente tomando en consideración el tipo de caso y la condición económica en cada situación individual. Cuando el caso se acepta, el cliente se refiere a un abogado voluntario de Pro-Bono, tomando en consideración la cerca-nía geográfica del cliente y el abogado, el tipo de caso, las destrezas, especialidad y experiencia sustantiva del abogado participante .... Las oficinas regionales hacen un seguimiento periódico de estos casos para cerciorarse que se han atendido con la diligencia debida y que los servicios ofrecidos son de calidad. Para lograr este obje-tivo, los abogados voluntarios reciben apoyo técnico y ayuda de Pro-Bono y del PPC [Programa de Práctica Compensada de Servicios Legales de P.R.]. Alegato de la In-terventora Servicios Legales de Puerto Rico, Inc., pág. 15.


(15) El programa tiene, además, tres (3) paneles particulares, el Panel de Áreas Especializadas, el Panel de Derecho de Confinados y el Panel de Derecho de Menores. Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., págs. 10-16.


(16) Para estos paneles solamente cualifican aquellos abogados que participan en el Programa Pro-Bono del Colegio de Abogados de Puerto Rico. Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., pág. 12.


(17) Cada panel de servicios legales altemos adscrito a un centro cubre las ne-cesidades del municipio en el cual está el centro y las de otros municipios cercanos. Descripción del Programa de Práctica Compensada (en archivo en la Biblioteca del Tribunal Supremo). Por ejemplo, el panel del Centro de Servicio Directo de Utuado cubre, además de Utuado, los municipios de Adjuntas y Jayuya. íd.


(18) Según. Servicios Legales de P.R., “[c]ada director de centro de servicio directo que refiera un caso a un abogado en la práctica privada es responsable de supervisar y darle seguimiento al caso”. Alegato de la Interventora Servicios Legales de Puerto Rico, Inc., pág. 12.
Para evitar la anomalía de que el director del centro descalificado supervise al abogado en la práctica privada a quien ha referido el caso, entendemos que Servicios Legales de P.R. debe establecer un procedimiento para referir al cliente que ocasiona el conflicto a otro centro o a la oficina central para que desde allí se coordine el referimiento al abogado privado. La supervisión de este último debería limitarse al aspecto administrativo y no al sustantivo de la representación, para así cortar toda posibilidad de conflicto.
Igualmente, Servicios Legales de P.R. puede promulgar una reglamentación para controlar el contacto entre el abogado privado y el centro descalificado de tal manera que no se presente riesgo alguno para el cliente afectado.


(19) Otras alternativas que los tribunales no deben perder de vista son las clí-nicas de asistencia legal de las escuelas de derecho de la Universidad de Puerto Rico, la Universidad Interamericana, la Pontificia Universidad Católica de Ponce y el pro-grama de servicios legales gratuitos de la Oficina de Legal de Santurce.


(20) Solamente en el caso de que estas alternativas no fueran viables, y en atención a la necesidad imperante de no dejar a una persona desprovista de asisten-cia de abogado, el tribunal podrá, como último recurso, considerar la designación de un abogado de otro Centro, siempre y cuando lo haga en conformidad con los postu-lados de la doctrina de la descalificación imputada.


(1) La “entrevista inicial” del matrimonio Pérez-Corraliza estuvo a cargo del Ledo. Miguel Negrón; la “petición” de divorcio por consentimiento mutuo se radicó bajo la firma del Ledo. Juan Pérez Juarbe, y los referidos peticionarios comparecie-ron a la vista del caso asistidos por el Ledo. Antonio A. Plaza.